 


109 HR 1580 IH: Stand By Your Internet Ad Act of 2005
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1580 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Price of North Carolina (for himself, Mr. Castle, Mr. Holt, Mr. Simmons, Mr. Bass, Mrs. Maloney, and Mr. Allen) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to clarify the requirements for the disclosure of identifying information within authorized campaign communications which are printed, to apply certain requirements regarding the disclosure of identifying information within communications made through the Internet, to apply certain disclosure requirements to prerecorded telephone calls, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stand By Your Internet Ad Act of 2005.
2.Clarification of presentation of identifying information within authorized printed campaign communications
(a)Application to communications transmitted through the InternetSection 318(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(c)) is amended in the matter preceding paragraph (1) by striking subsection (a) and inserting the following: subsection (a), including the text of any communication described in such subsection which is transmitted through the Internet,.
(b)Inclusion of clearly readable identifying statementSection 318(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(c)) is amended—
(1)by striking and at the end of paragraph (2);
(2)by striking the period at the end of paragraph (3) and inserting ; and; and
(3)by adding at the end the following new paragraph:

(4)in the case of a communication described in paragraph (1) or (2) of such subsection, include a clearly readable statement identifying the candidate and stating that the candidate has approved the communication which occupies not less than 10 percent of the total area of the communication (or, in the case of the text of a communication transmitted through the Internet, is continuously visible and occupies such portion of the visible screen as may be necessary to be clearly legible based on the Internet connection of the recipient of the communication)..
3.Application of disclosure requirements for audio and video communications to audio and video portions of communications transmitted through InternetSection 318(d)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)(1)) is amended by adding at the end the following new subparagraph:

(C)Audio and video portions of communications transmitted through InternetIn the case of a communication described in paragraph (1) or (2) of subsection (a) which is transmitted through the Internet—
(i)any audio portion of the communication shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio; and
(ii)any video portion of the communication shall meet the requirements applicable under subparagraph (B) to communications transmitted through television..
4.Disclosure requirements for campaign communications made through prerecorded telephone calls
(a)Application of requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by inserting after mailing, each place it appears the following: telephone call which consists in substantial part of a prerecorded audio message,.
(b)Treatment as audio communicationSection 318(d)(1) of such Act (2 U.S.C. 441d(d)(1)), as amended by section 3, is further amended by adding at the end the following new subparagraph:

(D)Prerecorded telephone callsAny communication described in paragraph (1) or (2) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio, except that the statement required under such subparagraph shall be made at the beginning of the telephone call..
5.Effective dateThe amendments made by this Act shall apply with respect to communications made on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
 
